Page 1 Registration Nos. 033-47806/811-6665 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N - 1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post - Effective Amendment No. 24 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 25 /X/ T. ROWE PRICE MID-CAP GROWTH FUND, INC. Exact Name of Registrant as Specified in Charter 100 East Pratt Street, Baltimore, Maryland 21202 Address of Principal Executive Offices 410 - 345 - Registrant’s Telephone Number, Including Area Code David Oestreicher 100 East Pratt Street, Baltimore, Maryland 21202 Name and Address of Agent for Service Approximate Date of Proposed Public Offering May 1, 2011 It is proposed that this filing will become effective (check appropriate box): / / Immediately upon filing pursuant to paragraph (b) /X/ On May 1, 2011 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / On (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: Page 2 / / This post - effective amendment designates a new effective date for a previously filed post - effective amendment. Page 3 T. Rowe Price Mid-Cap Growth Fund Prospectus T. Rowe Price Mid-Cap Growth Fund—Advisor Class Prospectus T. Rowe Price Mid-Cap Growth Fund—R Class Prospectus T. Rowe Price Statement of Additional Information Page 4 PART C OTHER INFORMATION Item 28. Exhibits (a)(1) Articles of Incorporation of Registrant, dated April 22, 1992 (electronically filed with initial Registration Statement dated May 12, 1992) (a)(2) Articles Supplementary dated January 21, 1993 (electronically filed with Amendment No. 2 dated February16, 1993) (a)(3) Articles Supplementary, dated September 5, 2002 (electronically filed with Amendment No. 17 dated April29, 2003) (b) By-Laws of Registrant as amended, July 21, 1999, February5, 2003, April 21, 2004, February 8, 2005, and July 22, 2008 (electronically filed with Amendment No. 23 dated April 28, 2009) (c) See Article SIXTH, Capital Stock, paragraphs (b) - (g) of the Articles of Incorporation, (electronically filed with initial Registration Statement); Article II, Shareholders, in its entirety and Article VIII, Capital Stock, in its entirety, of the Bylaws (d)(1) Investment Management Agreement between Registrant and T.Rowe Price Associates, Inc., dated April23 , 1992 (electronically filed with Amendment No. 1 dated June 26, 1992) (d)(2) Amended Investment Management Agreement between Registrant and T.Rowe Price Associates, Inc., dated August1, 2004 (electronically filed with Amendment No. 19 dated April 27, 2005) (d)(3) Amended Investment Management Agreement between Registrant and T . Rowe Price
